Citation Nr: 1404306	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  05-14 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1975 and from June 1975 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for right-sided orchialgia and assigned a 10 percent rating.

In a February 2011 decision, the Board denied a claim for a higher rating for right-sided orchialgia.  The Board also assumed jurisdiction over a TDIU claim that had been raised by the record and remanded it for further development.  The TDIU claim was again remanded in July 2012 and April 2013.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Board finds that an additional VA examination and opinion are required, a set forth below.  Any recent treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify any VA and non-VA medical care providers that have treated him for his service-connected right orchialgia since September 2003.  Make arrangements to obtain all records that he adequately identifies.

2.  Thereafter, afford the Veteran an appropriate VA examination, to be conducted, if possible, by a vocational specialist.   The examiner must review the claims folder in conjunction with the examination.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's service-connected right-sided orchialgia renders him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.  

In providing this opinion, the examiner should also acknowledge and discuss the letter from the Veteran's private physician dated August 2005 asserting that the Veteran has not been able to work for the past two to three years due to the severity of his testicular pain.

All findings, conclusions, and opinions must be supported by a clear rationale.

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue in light of all evidence of record.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

